      Case 2:16-cv-00287-cr Document 217-17 Filed 06/02/20 Page 1 of 7
                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,          Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 17 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
        Case 2:16-cv-00287-cr Document 217-17 Filed 06/02/20 Page 2 of 7




                IN THE SUPREME COURT OF TEXAS
                                  ════════════════════
                                   Misc. Docket No. 20-9071
                                  ════════════════════

                  SEVENTEENTH EMERGENCY ORDER REGARDING
                       THE COVID-19 STATE OF DISASTER

          ════════════════════════════════════════════════════


ORDERED that:

        1.     Governor Abbott has declared a state of disaster in all 254 counties in the State of
Texas in response to the imminent threat of the COVID-19 pandemic. This Order is issued pursuant
to Section 22.0035(b) of the Texas Government Code.

       2.     The Twelfth Emergency Order Regarding the COVID-19 State of Disaster (Misc.
Dkt. No. 20-9059) issued April 27, 2020, Paragraphs 3, 4, 5, 6, and 9, are renewed as amended.

       3.      Subject only to constitutional limitations, all courts in Texas may in any case, civil
or criminal—and must to avoid risk to court staff, parties, attorneys, jurors, and the public—
without a participant's consent:

              a.      except as provided in paragraph (b), modify or suspend any and all
       deadlines and procedures, whether prescribed by statute, rule, or order, for a stated period
       ending no later than September 30, 2020;

              b.      in all proceedings under Subtitle E, Title 5 of the Family Code, specifically
       including but not limited to Section 263.401(b):

                        (i)     modify or suspend a deadline or procedure—whether imposed by
               statute, rule, or order—for a stated period not to exceed 180 days;

                       (ii)   extend the dismissal date for any case previously retained on the
               court’s docket for an additional period not to exceed 180 days from the date of this
               Order.

              c.     Allow or require anyone involved in any hearing, deposition, or other
       proceeding of any kind—including but not limited to a party, attorney, witness, court
         Case 2:16-cv-00287-cr Document 217-17 Filed 06/02/20 Page 3 of 7




       reporter, grand juror, or petit juror—to participate remotely, such as by teleconferencing,
       videoconferencing, or other means;

              d.     Consider as evidence sworn statements made out of court or sworn
       testimony given remotely, out of court, such as by teleconferencing, videoconferencing, or
       other means;

               e.     Conduct proceedings away from the court's usual location with reasonable
       notice and access to the participants and the public;

               f.       Require every participant in a proceeding to alert the court if the participant
       has, or knows of another participant who has: (i) COVID-19 or flu-like symptoms, or a
       fever, chills, repeated shaking with chills, cough, shortness of breath or difficulty breathing,
       muscle pain, headache, sore throat, loss of taste or smell, diarrhea; or (ii) been in close
       contact with a person who is confirmed to have COVID-19;

               g.    Take any other reasonable action to avoid exposing court proceedings to the
       threat of COVID-19.

         4.     Courts must not conduct in-person proceedings contrary to guidance issued by the
Office of Court Administration regarding social distancing, maximum group size, and other
restrictions and precautions. Prior to holding any in-person proceedings on or after June 1, 2020,
a court must submit an operating plan that is consistent with the requirements set forth by the
Office of Court Administration’s Guidance for All Court Proceedings During COVID-19
Pandemic issued on May 4, 2020. Courts must continue to use all reasonable efforts to conduct
proceedings remotely.

         5.       Existing grand juries may meet remotely or in-person as long as adequate social
distancing and other restrictions and precautions are taken to ensure the health and safety of court
staff, parties, attorneys, jurors, and the public. Courts should consider extending the term of a grand
jury under Section 24.0125 of the Texas Government Code and reassembling discharged grand
juries under Article 19.41 of the Texas Code of Criminal Procedure.

        6.     A court must not hold a jury proceeding, including jury selection or a jury trial,
prior to August 1, except as authorized by this Order.

        7.     The Office of Court Administration, in coordination with the Regional Presiding
Judges and the local administrative judges, should assist trial courts in conducting a limited number
of jury proceedings prior to August 1, whether in-person or remote proceedings involving grand

                                               Page 2
Misc. Docket No. 20-9071
        Case 2:16-cv-00287-cr Document 217-17 Filed 06/02/20 Page 4 of 7




and petit jurors, and, no later than July 31, must submit a report to the Court outlining its
observations regarding those jury proceedings and making recommendations regarding procedures
for jury proceedings.

      8.      A jury trial conducted as part of the limited number of jury trials permitted prior to
August 1 must:

                 a.    be at the request of the judge presiding over the case;

               b.     ensure adequate social distancing and other restrictions and precautions are
       taken to ensure the health and safety of court staff, parties, attorneys, jurors, and the public;

              c.      require the consent of all parties to the case except in a proceeding which is
       non-binding, in which case the consent of the parties is not required;

                 d.    take all reasonable steps to protect the parties’ constitutional and statutory
       rights;

               e.      require the admonishment of petit jurors as appropriate to ensure that proper
       attention is given by each juror and that outside influence is removed; and

               f.     permit the Office of Court Administration to observe the processes used
       during the proceeding in order for the Office of Court Administration to prepare its report
       to the Court and to develop best practices for other courts’ use.

        9.     Except for non-binding proceedings, a court may not permit or require a petit juror
to appear remotely unless the court ensures that all potential and selected petit jurors have access
to technology to participate remotely.

      10.     Pursuant to Sections 74.046 and 74.047 of the Texas Government Code, the
Regional Presiding Judges are assigned the following duties:

              a.      ensure that all courts in each region are operating in full compliance with
       the Court's Orders and the guidance issued by the Office of Court Administration;

              b.      ensure that all trial court judges in each region, including justices of the
       peace and municipal court judges, do not conduct in-person proceedings inconsistent with
       the Court's Orders and the latest guidance issued by the Office of Court Administration;


                                               Page 3
Misc. Docket No. 20-9071
        Case 2:16-cv-00287-cr Document 217-17 Filed 06/02/20 Page 5 of 7




               c.     report to the office of the Chief Justice of the Supreme Court any
       proceedings that are being conducted in the regions-and the court in which the proceedings
       are being conducted-that are inconsistent with the Court's Orders and the guidance issued
       by the Office of Court Administration; and

               d.      assist each region's local governments and courts to ensure that courts have
       the ability to conduct court business.

       11.     Any deadline for the filing or service of any civil case that falls on a day between
March 13, 2020, and July 1, 2020, is extended until August 15, 2020. This does not include
deadlines for perfecting appeal or for other appellate proceedings, requests for relief from which
should be directed to the court involved and should be generously granted.

        12.     In determining a person’s right to possession of and access to a child under a court-
ordered possession schedule in a Suit Affecting the Parent-Child Relationship, the existing trial
court order shall control in all instances. Possession of and access to a child shall not be affected
by any shelter-in-place order or other order restricting movement issued by a governmental entity
that arises from the pandemic. The original published school schedule shall also control, and
possession and access shall not be affected by the school’s closure that arises from the pandemic.
Nothing herein prevents parties from altering a possession schedule by agreement if allowed by
their court order(s), or courts from modifying their orders on an emergency basis or otherwise.

       13.    All deadlines, whether prescribed by statute, rule, or order, that expired or would
have expired between March 13, 2020, and July 1, 2020, are extended until August 15, 2020:

               a.      in attorney professional disciplinary and disability proceedings; and

              b.     relating to the issuance or renewal of certifications, licenses, or registrations
       issued by the Judicial Branch Certification Commission, or for fulfilling mandatory
       continuing education.

        14.     This Order is effective immediately and expires July 31, 2020 except as otherwise
stated herein, unless extended by the Chief Justice of the Supreme Court.

       15.     The Clerk of the Supreme Court is directed to:

               a.      post a copy of this Order on www.txcourts.gov;

               b.      file a copy of this Order with the Secretary of State; and

                                              Page 4
Misc. Docket No. 20-9071
        Case 2:16-cv-00287-cr Document 217-17 Filed 06/02/20 Page 6 of 7




            c.       send a copy of this Order to the Governor, the Attorney General, and each
       member of the Legislature.

       16.     The State Bar of Texas is directed to take all reasonable steps to notify members of
the Texas bar of this Order.

Dated: May 26, 2020




                                              Page 5
Misc. Docket No. 20-9071
        Case 2:16-cv-00287-cr Document 217-17 Filed 06/02/20 Page 7 of 7




                                     Nathan L. Hecht, Chief Justice



                                     Paul W. Green, Justice



                                     Eva M. Guzman, Justice



                                     Debra H. Lehrmann, Justice



                                     Jeffrey S. Boyd, Justice



                                     John P. Devine, Justice



                                     James D. Blacklock, Justice


                                     __________________________________________
                                     J. Brett Busby, Justice



                                     Jane N. Bland, Justice




                                     Page 6
Misc. Docket No. 20-9071
